                Case 21-10527-JTD   Doc 4-1   Filed 03/08/21   Page 1 of 16




                                       Exhibit A

                                    Proposed Order




DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD              Doc 4-1      Filed 03/08/21         Page 2 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )   Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )   (Joint Administration Requested)
                                                            )

                    ORDER AUTHORIZING RETENTION AND
           APPOINTMENT OF STRETTO AS CLAIMS AND NOTICING AGENT

                  Upon the application (the “Application”)2 of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) for entry of an order (this “Order”),

authorizing the Debtors to retain and appoint Bankruptcy Management Solutions, Inc., d/b/a

Stretto (“Stretto”) as claims and noticing agent (“Claims and Noticing Agent”) pursuant to

28 U.S.C. § 156(c), section 105(a) of the Bankruptcy Code, and Local Rule 2002-1(f) to, among

other things, (a) distribute required notices to parties in interest, (b) receive, maintain, docket,

and otherwise administer the proofs of claim filed in the Debtors’ chapter 11 cases, and

(c) provide such other administrative services, all as more fully set forth in the Application; and

upon the First Day Declaration; and this Bankruptcy Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012, and this


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
 Capitalized terms used in the Application and but not immediately defined have the meanings given to such terms
elsewhere in the Application, or in the First Day Declaration, as applicable.



DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD            Doc 4-1       Filed 03/08/21   Page 3 of 16




Bankruptcy Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

and this Bankruptcy Court may enter a final order consistent with Article III of the United States

Constitution; and this Bankruptcy Court having found that venue of this proceeding and the

Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this

Bankruptcy Court having found that the relief requested in the Application is in the best interests

of the Debtors’ estates, their creditors, and other parties in interest; and this Bankruptcy Court

having found that the Debtors’ notice of the Application and opportunity for a hearing on the

Application were appropriate under the circumstances and no other notice need be provided; and

this Bankruptcy Court having reviewed the Application and having heard the statements in

support of the relief requested therein at a hearing before this Bankruptcy Court (the “Hearing”);

and this Bankruptcy Court having determined that the legal and factual bases set forth in the

Application and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Bankruptcy Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

                 1.          Notwithstanding the terms of the Engagement Agreement attached hereto

as Exhibit 1, the Application is approved solely as set forth in this Order.

                 2.          The Debtors are authorized to retain Stretto as Claims and Noticing Agent

effective as of the Petition Date under the terms of the Engagement Agreement, and Stretto is

authorized and directed to perform noticing services and to receive, maintain, record, and

otherwise administer the proofs of claim filed in these chapter 11 cases (if any), and all related

tasks, all as described in the Application.


                                                       2
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD             Doc 4-1       Filed 03/08/21   Page 4 of 16




                 3.          Stretto shall serve as the custodian of court records and shall be designated

as the authorized repository for all proofs of claim filed in these chapter 11 cases (if any) and is

authorized and directed to maintain official claims registers for each of the Debtors, to provide

public access to every proof of claim unless otherwise ordered by the Bankruptcy Court, and to

provide the Clerk with a certified duplicate thereof upon the request of the Clerk.

                 4.          Stretto is authorized and directed to provide an electronic interface for

filing proofs of claim and to obtain a post office box or address for the receipt of proofs of claim.

                 5.          Stretto is authorized to take such other action to comply with all duties set

forth in the Application.

                 6.          The Debtors are authorized to compensate Stretto in accordance with the

terms of the Engagement Agreement upon the receipt of reasonably detailed invoices setting

forth the services provided by Stretto and the rates charged for each, and to reimburse Stretto for

all reasonable and necessary expenses it may incur, upon the presentation of appropriate

documentation, without the need for Stretto to file fee applications or otherwise seek Court

approval for the compensation of its services and reimbursement of its expenses.

                 7.          Stretto shall maintain records of all services showing dates, categories of

services, fees charged, and expenses incurred, and shall serve monthly invoices on the Debtors,

the Office of the United States Trustee for the District of Delaware, counsel for the Debtors,

counsel for any official committee monitoring the expenses of the Debtors, and any party-in-

interest who specifically requests service of the monthly invoices.




                                                        3
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD           Doc 4-1       Filed 03/08/21   Page 5 of 16




                 8.          The parties shall meet and confer in an attempt to resolve any dispute

which may arise relating to the Engagement Agreement or monthly invoices; provided that the

parties may seek resolution of the matter from the Bankruptcy Court if resolution is not achieved.

                 9.          Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and

expenses of Stretto under this Order shall be an administrative expense of the Debtors’ estates.

                 10.         The Debtors shall indemnify Stretto under the terms of the Engagement

Agreement, as modified pursuant to this Order.

                 11.         Stretto shall not be entitled to indemnification, contribution, or

reimbursement pursuant to the Engagement Agreement for services other than the services

provided under the Engagement Agreement, unless such services and the indemnification,

contribution, or reimbursement therefor are approved by the Bankruptcy Court.

                 12.         Notwithstanding anything to the contrary in the Engagement Agreement,

the Debtors shall have no obligation to indemnify Stretto, or provide contribution or

reimbursement to Stretto, for any claim or expense that is either: (a) judicially determined (the

determination having become final) to have arisen from Stretto’s gross negligence, willful

misconduct, or fraud; (b) for a contractual dispute in which the Debtors allege the breach of

Stretto’s contractual obligations if the Bankruptcy Court determines that indemnification,

contribution, or reimbursement would not be permissible pursuant to In re United Artists Theatre

Co., 315 F.3d 217 (3d Cir. 2003); or (c) settled prior to a judicial determination under (a) or (b),

but determined by this Bankruptcy Court, after notice and a hearing, to be a claim or expense for




                                                      4
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD             Doc 4-1       Filed 03/08/21   Page 6 of 16




which Stretto should not receive indemnity, contribution, or reimbursement under the terms of

the Engagement Agreement as modified by this Order.

                 13.         If, before the earlier of (a) the entry of an order confirming a chapter 11

plan in these chapter 11 cases (that order having become a final order no longer subject to

appeal), or (b) the entry of an order closing these chapter 11 cases, Stretto believes that it is

entitled to the payment of any amounts by the Debtors on account of the Debtors’

indemnification, contribution, and/or reimbursement obligations under the Engagement

Agreement (as modified by this Order), including the advancement of defense costs, Stretto must

file an application therefor in this Bankruptcy Court, and the Debtors may not pay any such

amounts to Stretto before the entry of an order by this Bankruptcy Court approving the payment.

This paragraph is intended only to specify the period of time under which the Bankruptcy Court

shall have jurisdiction over any request for fees and expenses by Stretto for indemnification,

contribution, or reimbursement, and not a provision limiting the duration of the Debtors’

obligation to indemnify Stretto. All parties in interest shall retain the right to object to any

demand by Stretto for indemnification, contribution, or reimbursement.

                 14.         The limitation of liability section in paragraph 10 of the Engagement

Agreement is deemed to be of no force or effect with respect to the services to be provided

pursuant to this Order.

                 15.         In the event Stretto is unable to provide the services set out in this Order,

Stretto will immediately notify the Clerk and the Debtors’ counsel and, upon approval of the

Bankruptcy Court, cause to have all original proofs of claim and computer information turned


                                                        5
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD           Doc 4-1       Filed 03/08/21   Page 7 of 16




over to another claims and noticing agent with the advice and consent of the Clerk and the

Debtors’ counsel.

                 16.         The Debtors may submit a separate retention application, pursuant to 11

U.S.C. § 327 and/or any applicable law, for work that is to be performed by Stretto but is not

specifically authorized by this Order.

                 17.         The Debtors and Stretto are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Application.

                 18.         Notwithstanding any term in the Engagement Agreement to the contrary

(including with regard to paragraph 15 of the Engagement Agreement), the Bankruptcy Court

retains jurisdiction with respect to all matters arising from or related to the implementation of

this Order.

                 19.         Notice of the Application as provided therein shall be deemed good and

sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

                 20.         Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of

this Order are immediately effective and enforceable upon its entry.

                 21.         Stretto shall not cease providing claims processing services during the

chapter 11 case(s) for any reason, including nonpayment, without an order of the Bankruptcy

Court.

                 22.         In the event of any inconsistency between the Engagement Agreement, the

Application and the Order, the Order shall govern.


                                                      6
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD            Doc 4-1       Filed 03/08/21   Page 8 of 16




                 23.         The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Application.

                 24.         This Bankruptcy Court retains exclusive jurisdiction with respect to all

matters arising from or related to the implementation, interpretation, and enforcement of this

Order.




                                                       7
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD   Doc 4-1   Filed 03/08/21   Page 9 of 16




                                       Exhibit 1

                                Engagement Agreement




DOCS_LA:336144.4 13044/001
Case 21-10527-JTD   Doc 4-1   Filed 03/08/21   Page 10 of 16
Case 21-10527-JTD   Doc 4-1   Filed 03/08/21   Page 11 of 16
Case 21-10527-JTD   Doc 4-1   Filed 03/08/21   Page 12 of 16
Case 21-10527-JTD   Doc 4-1   Filed 03/08/21   Page 13 of 16
Case 21-10527-JTD   Doc 4-1   Filed 03/08/21   Page 14 of 16
Case 21-10527-JTD   Doc 4-1   Filed 03/08/21   Page 15 of 16
Case 21-10527-JTD   Doc 4-1   Filed 03/08/21   Page 16 of 16
